 In the Matter of WELLS-LAMONT S^IITII CORPORATIONandINTERNA-TIONAL GLOVE WORKERS OF AiuERICA, LOCAL 103, AFFILIATED WITHTIIE AMERICAN FEDERATION of LABORandBT ARDSTOWN ASSOCIATIONOF GLOVE WORKERSCaseNo.R-1869-Decided July2,1940Jurisdiction:glove manufacturing industry.Investigation and Certification of Representatives:existence of question whereemployer refust.s to accord full recognition to union ; election necessaryUnitAppropriate for Collective Bargaining:production and maintenance em-ployees excluding clerical and all supervisory employees.Fyffe ct Clarke,byMr. Albert J. Smith,of Chicago, Ill., for theCompany.Mr. Thomas Durian,of Milwaukee, Wis., for the International.Mr. Lawson Wood,of Beardstown, Ill., for the Association.Mr. Louis Colcin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONJuly 2, 1,940STATEMENTOF TILECASEOn April 22, 1940, International Glove Workers of America, Local103, herein called the International, filed with the Regional Directorfor the Thirteenth Region (Chicago, Illinois) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of. Wells-Lamont Smith Corporation, Beards-town, Illinois, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On May 20, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant, to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Bodrd Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon clue notice.25 N L. R. B, No 8212S°030--42-col 25--3 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 22, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Interna-tlonal, and upon Beardstown Association of Glove Workers, hereincalled the Association, a labor organization claiming to representemployees directly affected by the investigation.Pursuant to thenotice, a hearing was held on June 3, 1940, at Beardstown, Illinois,before Stephen M. Reynolds, the Trial Examiner duly designated bythe Board.The company was represented by counsel, the Inter-nationaland the Association by their representatives, and all partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to intro duce evidence bearing on theissueswas affording all parties.During the course of the hearingthe Trial Examiner, made several rulings on motions and on objec-tions to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby of lined. 'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThQ Company, a Minnesota corporation with its principal offices atChicago, Illinois, operates plants at Beardstown, Illinois; Burling-ton and New London, Iowa; and Louisiana and Elsberry, Missouri;where it is engaged in the business of manufacturing gloves.Thisproceeding is concerned only with the plant at Beardstown.The Beardstown plant expends approximately $245,000 annuallyfor the purchase of raw materials, all of which is shipped to it frompoints outside the State of Illinois.The Company does an annualbusiness amounting to approximately $360,000 at its Beardstownplant, 80 per cent of which is derived from shipments n:acle to pointsoutside the State of Illinois.The Company employs approximately165 employees at its Beardstown plant. It admits that it is engagedin interstate commerce.II.THE ORGANIZATIONS INVOIXEDInternational GloveWorkers of America, Local 103, is a labororganization admitting to membership all production, maintenance,admits to membership all production and maintenance employees ofthe Company, excluding supervisory and clerical employees.Beardstown Association of Glove Workers is an unaffiliated labororganization admitting to membership all production, maintenanceand clerical employees of the Company, excluding employees havingthe power to hire and discharge. WELLS-LAMONT SMITH CORPORATION,23III.THE QUESTION CONCERNING REPRESENTATIONOn April 6, 1940, the International, claiming to represent a major--it..), Iof theCompany's employees at the Beardstown plant, requestedthe Company to deal with it as the exclusive representative of its em-ployees.The Company refused, stating that it doubted the Interna-tional's claim to represent a majority of the employees.We find that a question has arisen concerning the representationof employees of the Company.Ii.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPON`COMMERCEWe find that the question concerning representation which has.,risen, occurring in connection with operations of the Company de-scribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THEAPPROPRIATE UNITThe International urges that all production and maintenanceemployees of the Company, excluding supervisory and clerical em-ployees constitute a unit appropriate for the purposes of collectivebargaining.The Association and the Company contend that all production,maintenance, and clerical employees of the Company, excluding em-ployees having the authority to hire and discharge, constitute a unitappropriate for the purposes of collective bargaining.The only dispute as to unit concerns clerical employees and super.visory employees not having power to hire or discharge.The Inter-national urges the exclusion of all such employees, and the Associa-tion and the Company desire their inclusion.At the hearing thisdispute narrowed down to 11 named employees.Florence Zeek, Erick Patterson," Elmer Wilson, and Russel Whitedare classified by- the Company as instructors.They are all paid onan hourly basis while the employees whom they instruct are paid ona piece-rate basis.They all have the power to reconnnend the hiringand discharging of employees.James T'ochildson is employed with -eight others in the packing department.Although all the employeesin this department are paid on the same basis, Tochildson directsthe packing operations of the others. Iwan Aloway is in charge ofissllulg cutting orders to the cutters.He has the authority to appor-tion the Nvork and designate the cutters to various jobs. In viewof the supervisory duties of the afore-nneitioned employees, and in 24DECISIONSOF NATIONALLABOR RELATIONS BOARDview of the conflicting claims of the rival unions, we find that ZeekPatterson,Wilson,Whited, Tochildson,and Aloway should beexcluded from the unit.'Arthur Krohe is classified by the Company as a shipping clerk.He does not handle the products to be shipped,his duties being cleri-cal in nature.Dorothy Lynn and Betty Philips are office workersand 'their work is purely of a clerical nature. In accordance withour usual practice as to clerical employees we find that Krohe, Lynn,and Philipsshould be excluded from the unit.2Lawson Wood is engaged in determining the number of cuts tobe produced from leather hides.His work is closely allied withproduction and we shall include him within the unit.Helen Mali-coat is engaged in issuing stock to other employees.She has nosupervisory powers and her work is closely allied with that of theproduction workers.We shall include Malicoat in the unit.We find that all production and maintenance employees of theCompany, excluding clerical and all supervisory employees,consti-tute a unit appropriate for the purpose of collectivebargaining andthat said unit will insure to employees of the Company full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The parties- agreed at the hearing that inthe event the Board directed an election that eligibility of the em-ployees to vote should be determined by the Company's pay roll ofMay 25, 1940.We find that those employees of the Company withinthe appropriate unit, whose names appear on the Company's pay rollofMay 25, 1940, shall be eligible to vote, excluding those who havesince quit or been discharged for cause.1CfMattel of lien; Manufacturing Co, Incand AF of L Fedeial Local Union No.20893, 7 N L R B 95,Matter of The Cuda/ii] Packing CompanyandUnited PackinghouseWorkersof America, Local 21, of the Packinghouse 1Vo,ters OrganizingCommittee,etc.,13 N. L R B 520 InMatter of The Elechic Auto-Late Company, American EnameledMagnet1PiieDivisionandInternationalAssociationofMac/imists, Local 218, etai, westated. "Wheie, as heie, rival unions making conflicting clams in regard to theinclusionin a unit made up of production employees, of employees whose duties are on the border-line between production and management, we have ordinarily excluded them "2SeeMatter of Atlantic Ensue IronWoil,c andindustrial Union of Maisie and Ship-buildingWorkers of America,obvious that the status and functions of clerical employees are essentially different Pion,the status and functions of employees who do manual labor, our usual practice has beento exclude cleiical employees from a unit largely composed of production and mainte-nance employeesSince no affirmative showing has been made by the Association or theCompany, nor any arguments advanced by them as to why we should dep,ut from thispi actice, we shall exclude the cleiical employees from the unit " WELLS-LAMONT SMITH CORPORATION25The International requested that in the event the Board directedan election it appear on the ballot as "Local Union No. 103, affiliatedwith the American Federation of Labor." The request is herebygranted.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CoNCLuSIONTsor LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of «Tells-Lamont Smith Corporation, Beards-town, Illinois, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of .the Company,excluding all supervisory and clerical employees, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-t]ons Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargainingwithWells-Lamont Smith Corporation, Beardstown, Illinois, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, un-der the direction and supervision of the, Regional Director for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among all production and maintenance em-ployees of the Company, whose names appear on the Company'spay roll of May 25, 1940, excluding all supervisory and clericalemployees and employees who have since quit or been dischargedfor cause, to determine whether they desire to be represented byLocal Union No. 103, affiliated with the American Federation ofLabor, or by Beardstown Association of Glove Workers, for the pur-poses of collective bargaining, or by neither.